Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Figure 2
Species 2: Figure 3
Species 3: Figure 4
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, including the distinct arrangements of actuators, tracks, rails, and conduits.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1, 9, and 17 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

In a telephone interview with Rebecca Goodrich on 6/11/21, Applicant elected Species 3, Figure 4, without traverse. Claims 4, 12, and 19 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the second portion “322” (in Fig 4A) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claims 17-18, 20 are objected to because of the following informalities: “located forward the gas turbine engine” should be “located forward of the gas turbine engine”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8181905 (McDonough).
Regarding claim 1, 8-9, 16, McDonough teaches a nacelle (Fig 3A, 3B, 5A, 5B, 7 and col 4 l. 35-col 5 l. 26; nacelle including 124, 125),  comprising: a pylon (126); and a translating inlet assembly comprising: a first portion (125); a second portion configured to translate relative to the first portion (124); a track located in the first portion and coupled to the pylon (track 156 coupled to the beam 153 which is coupled to the pylon 126 via connectors 159); a rail coupled to the second portion and configured to translate along the track (rail 158 slides inside the track – see Fig 7), wherein the rail and the track form a load bearing component configured to transfer inertial loads .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 7, 10-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8181905 (McDonough) in view of US 2011/014044 (Vauchel).
Regarding claim 2, 10-11, McDonough fails to teach a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion. However, Vauchel teaches that it was well known in the art to provide a guide rod extending from the second portion, wherein the guide rod is located through 
Regarding claim 3, McDonough in view of Vauchel further teaches wherein the guide rod includes a stop configured to limit a translation of the guide rod (Vauchel; stop 52 abuts against 55 to prevent translation of the guide rod and the second portion in the forward direction). It would have been obvious to one of ordinary skill in the art at the time of filing to add a stop configured to limit a translation of the guide rod in order to provide for locking of the translating inlet and increase reliability, as taught by Vauchel (para 84).
Regarding claim 7, 15, McDonough in view of Vauchel further teaches a support strut located within the first portion and configured to support the guide rod (Vauchel, Fig 7-8; support strut 15, 55, or 54 located within the first portion/stationary portion 21 supporting the guide rod 50/52 when it’s located in the orifice). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a support strut located within the first portion and configured to support the guide rod in order to provide the orifice and/or locking of the guide rod, as taught by Vauchel.

Claim 2, 6, 10-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8181905 (McDonough) in view of US 2010/0084507 (hereinafter ‘507).
Regarding claim 2, 6, 10-11, 14, McDonough fails to teach a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion, and a fluid conduit located through at least one of the rail or the guide rod. However, ‘507 teaches that it was well known in the art to provide a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion, and a fluid conduit located through the guide rod (Fig 22-23, annotation below; guide rod, including end nozzle 60, extends from the interior translating inlet portion 4a and through an orifice in the stationary wall portion 14, and has a conduit for hot air for deicing – see para 93-95). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion, and a fluid conduit located through the guide rod in order to provide for deicing of the inlet, as taught by ‘507 (para 93-94).

    PNG
    media_image1.png
    662
    624
    media_image1.png
    Greyscale



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8181905 (McDonough) in view of US 2016/0053683 (Labrecque).
Regarding claim 17, McDonough teaches a propulsion system comprising a gas turbine engine (col 3 ll. 48-50; turbofan comprises a gas turbine engine), a nacelle (Fig 3A, 3B, 5A, 5B, 7 and col 4 l. 35-col 5 l. 26; nacelle including 124, 125),  comprising: a pylon mounted to the gas turbine engine (pylon 126 is mounted to the gas turbine through casings, i.e. fan casings, etc, which are all connected to the engine; it is noted that claim does not require a direct connection/mounting); and a translating inlet assembly comprising: a first portion (125); a second portion configured to translate relative to the first portion (124); a track located in the first portion and coupled to the pylon (track 156 coupled to the beam 153 which is coupled to the pylon 126 via connectors 159); a rail coupled to the second portion and configured to translate along the track (rail 158 slides inside the track – see Fig 7), wherein the rail and the track form a load bearing component configured to transfer inertial loads experienced by the second portion to the pylon (each support beam assembly 150, which includes the rail and track, supports the second portion on the pylon, thereby transferring inertial loads to the pylon); and a first actuator operationally coupled to the rail, wherein the first actuator is configured to drive the rail along the track (Fig 9 and col 5 ll. 52-60; first actuator 170 drives the second portion and therefore is “operationally coupled” to the rail by moving the rail along the track when the actuator moves the second portion), wherein the rail and the track are configured to divert the inertial loads experienced by the second portion away from the first actuator (support assembly 150 including the rail and track couple the second portion to the pylon; thus, inertial loads from the second portion would be transferred to the rail and track and then to the pylon, thereby diverting loads away from the actuator 170).
.

Claim 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8181905 (McDonough) in view of US 2016/0053683 (Labrecque) and further in view of US 2011/0014044 (Vauchel).
Regarding claim 18, 20, McDonough in view of Labrecque teaches wherein the rail and the track are configured to divert the inertial loads experienced by the second portion away from the first actuator (McDonough, support assembly 150 including the rail and track couple the second portion to the pylon; thus, inertial loads from the second portion would be transferred to the rail and track and then to the pylon, thereby diverting loads away from the actuator 170) but fails to teach a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion. However, Vauchel teaches that it was well known in the art to provide a guide rod extending from the second portion, wherein the guide rod is located through an .
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741